DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Application 15/011176 filed 1/29/2016.


Claim Rejections
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,375,163. Examiner maps Claim 1 to Claim 1 of the instant application, and the other claims are obvious variants for the reasons stated below in the prior art rejections. 
Claim 1 of Pat 10,375,163
Instant Claim 1
Notes
A system comprising: a processor; a computer-readable medium having thereon computer-executable instructions, the computer-executable instructions responsive to execution to configure a device to perform operations comprising: storing a user 


providing the presence document to a first device that is referenced in the presence document, 
providing the device information to a first device among the active devices referenced in the device information;
The instant claims are less limited as they only require device information rather than the full presence document
receiving, from the first device, a signal comprising a message designating the second device as a relay device and a third device;
receiving, from the first device, a signal including a message designating one or more recipient devices from the active devices; selecting one or more relay devices from the one or more potential relay devices in response to receiving the signal;
The instant claims are an obvious variant because it simply shifts which device makes the relay device selection. It would have been obvious to one of ordinary skill to have a different device make the selection because it is a simple substitution for predictable results, see MPEP 2143(I)(B).
sending, to the second device, the signal comprising the message; causing the message to be sent to the third device;
and sending the signal to the selected one or more relay devices.
The instant claims are less limited
and receiving, from the second device, a synchronization signal comprising a delivered message, the delivered message comprising the message and metadata 

The instant claims are less limited, though Examiner notes the similarity to the subject matter of Claim 7 of the instant application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 begins “The system of Claim 1 recites, wherein…” Claim 14 makes it appear that the intent was to have Claim 7 depend from Claim 1, and Examiner so construes it for prior art purposes, but the claim makes no sense.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481).
With respect to Claim 1, Nakfour teaches a system comprising: a processor; (Fig. 2, para. 42; processor)
a computer-readable medium storing executable instructions for causing the processor to perform operations comprising: (para. 43, 91; memory including non-volatile ROM or other fixed memory.)
storing a user profile, the user profile including device information (i) indicating active devices associated with the user profile (paras. 32-34, 50; user sets up account that includes devices owned by the user. Paras. 33-34, 75; system tracks user activity, whether a device is awake or not, and device active connections. See also Verrall, paras. 14, 17-18, 29; system monitors activity of the device and determines if it is active.)
and (ii) one or more potential relay devices for relaying messages to the active devices; (para. 60, 70; device may be designated as a relay. But more generally, see Fig. 1, para. 36-39, 46-48; Local device may receive data through an internet connection, but in the event that the internet connectivity is poor, the devices may be part of a fallback P2P network which allows the local device to receive data via the P2P connection with the remote device from the list. See also Verrall, Fig. 1, para. 12; device broker receives a connection request and routes to one or more user devices. The device broker is a relay device.)
providing the device information to a first device among the active devices referenced in the device information; (paras. 47-58; once user configures a private fallback network, a device that logs on can download the credentials. Paras. 20-22, 29-30; system can also place devices on a whitelist so that other devices can interact with them. System stores the whitelist and provides it to devices. To the extent the claim requires more device information be transferred, it would have been obvious to one of ordinary skill to provide all of the device information to a first device so that the first device can properly decide upon and address a recipient device, see Verrall, paras. 2, 12; device intelligently decides which user devices will receive a message. It was further obvious because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device.) 
selecting one or more relay devices from the one or more potential relay devices in response to receiving the signal; and sending the signal to the selected one or more relay devices. (paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication. It other words, Verrall teaches that incoming communications can be routed to any device, and Nakfour teaches that a P2P fallback network can be used when an internet connection is unavailable, and thus it would have been obvious to combine the techniques to allow for selecting a relay device to send the message to so that the relay device can forward to the destination when a direct connection is unavailable. Further, application of known techniques for their predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)
But Nakfour does not explicitly teach capabilities of the active devices.
Verrall, however, does teach and capabilities of the active devices (para. 12; system tracks available classes of connectivity such as network interfaces for the device. See also Nakfour, para. 41; network interfaces of different types.)
receiving, from the first device, a signal including a message designating one or more recipient devices from the active devices; (para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Nakfour with the capabilities of the active devices to ensure that the destination device has the capability of efficiently communicating with the device to be used as a relay. (Verrall, para. 12; Connectivity classes include physical and/or electrical characteristics of a network interface that are associated with speed and reliability.)

With respect to Claim 2, modified Nakfour teaches the system of claim 1, and Verrall also teaches wherein: the message received from the first devices includes an indication of one or more potential relay devices selected by the first device, and sending the signal including the message to the one or more relay devices of the potential relay devices comprises sending the signal including the message to the one or more potential relay devices selected by the first device. (para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 3, modified Nakfour teaches the system of claim 1, and Verrall also teaches wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: providing the device information to a selected relay device of the one or more potential relay devices; and receiving an indication of one or more potential relay devices selected by the selected relay device, wherein to send the signal, the computer-readable medium further includes instructions for causing the processor to perform operations comprising sending the signal including the message to the one or more potential relay devices selected by the selected relay device. (This is simply a command to repeat the relay selection step again at the relay rather than the first device determining the whole route. Duplication of parts is not a patentable act, see MPEP 2144, but regardless the act is obvious for the same reason it was obvious the first time, it is a simple substitution or rearrangement and avoids possible overwhelming individual devices with too much processing. para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 9-10, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 16-17, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481), and further in view of Clarke (US Pub. 2014/0289644).
With respect to Claim 4, modified Nakfour teaches the system of claim 1, and Nakfour also teaches wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: causing the message to be sent to one or more third devices by the one or more relay devices; (paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication. Further, a third device is either the endpoint or another relay, so this is simply a duplicative act of sending the message to the original relay. Duplication of parts is not a patentable act.)
But modified Nakfour does not explicitly teach delivery confirmation.
Clarke, however, does teach and receiving, from the one or more relay devices, one or more synchronization signals comprising a delivered message, the delivered message comprising the message and metadata associated with a delivery of the message to a respective one of the one or more third devices. (paras. 48, 53-54, 80-82, 100; upon message delivery and/or reading device returns message metadata including status such as delivered or read for the message ID.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Nakfour with the message metadata in order to confirm receipt of the message.

With respect to Claim 5, modified Nakfour teaches the system of claim 4, and Nakfour also teaches wherein the one or more third devices comprise at least one relay device. (para. 60, 70; device may be designated as a relay. But more generally, see Fig. 1, para. 36-39, 46-48; Local device may receive data through an internet connection, but in the event that the internet connectivity is poor, the devices may be part of a fallback P2P network which allows the local device to receive data via the P2P connection with the remote device from the list. See also Verrall, Fig. 1, para. 12; device broker receives a connection request and routes to one or more user devices. The device broker is a relay device.)

With respect to Claim 6, modified Nakfour teaches the system of claim 4, and Nakfour also teaches wherein the one or more third devices comprise at least one recipient device. (paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication.)

With respect to Claims 11-13, they are substantially similar to Claims 4-6, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claims 18-20, they are substantially similar to Claims 4-6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481), and further in view of Marsico (US Pub. 2011/0201314).
With respect to Claim 7, modified Nakfour teaches the system of claim 1, and Nakfour also teaches recites, wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: receiving, from the first device, multimedia content; (para. 36; receiving media from the device on which it is stored. See also Marsico, Fig. 2, paras. 18, 22)
storing the multimedia content in a data store; (para. 43; storage of media files.)
But modified Nakfour does not explicitly teach replacing the multimedia content in the message with a reference to a network location.
Marsico, however, does teach and replacing the multimedia content in the message with a reference to a network location in the data store at which the multimedia content is stored prior to sending the signal comprising the message to one or more relay devices of the potential relay devices. (Fig. 2, paras. 18, 22; system replaces received multimedia content with a URL which points to the content)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Nakfour with the replacing the multimedia content with a reference to a network location to lower the size of the message. (Marsico, para. 22)

With respect to Claim 14, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.


Remarks
	Examiner makes no 101 rejection to Claim 15 which claims “a memory device storing instructions” because Examiner construes “device” to exclude transitory propagating signals per se. “Device,” unlike “media” suggests a physical component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/NICHOLAS P CELANI/Examiner, Art Unit 2449